Citation Nr: 1433841	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  08-34 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to include as due to exposure to herbicides.

2.  Entitlement to service connection for the residuals of prostate surgery, to include as due to exposure to herbicides or to bladder cancer.

3.  Entitlement to service connection for erectile dysfunction, to include as due to exposure to herbicides or to bladder cancer.

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) other than from June 30, 2012, to April 24, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from November 1969 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) from March 2007 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This claim was previously before the Board in September 2011.  


FINDINGS OF FACT

In June 2014, prior to the promulgation of a decision in the current appeal, the Veteran requested that his claims for service connection for bladder cancer, residuals of prostate surgery, erectile dysfunction, and entitlement to a TDIU be withdrawn from appellate review.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal with respect to service connection for bladder cancer have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

2.  The criteria for the withdrawal of the Substantive Appeal with respect to service connection for the residuals of prostate surgery have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

3.  The criteria for the withdrawal of the Substantive Appeal with respect to service connection for erectile dysfunction have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

4.  The criteria for the withdrawal of the Substantive Appeal with respect to service connection for entitlement to a TDIU have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2013).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  In a statement received in June 2014, the Veteran's representative expressed his intent to withdraw all issues currently on appeal.  Thus, there are no allegations of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider appeals in these matters.



ORDER

The claim of entitlement to service connection for bladder cancer, to include as due to exposure to herbicides, is dismissed.

The claim of entitlement to service connection for the residuals of prostate surgery, to include as due to exposure to herbicides or to bladder cancer, is dismissed.

The claim of entitlement to service connection for erectile dysfunction, to include as due to exposure to herbicides or to bladder cancer, is dismissed.

The claim of entitlement to a TDIU is dismissed.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


